EXHIBIT 10.1
 
FIFTH AMENDMENT TO
ACCOUNTS RECEIVABLE PURCHASING AGREEMENT
 
    This FIFTH AMENDMENT TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT
(“Amendment”) is dated as of June 29, 2012, and agreed to by and between XPLORE
TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation ("Seller"), and DSCH
CAPITAL PARTNERS, LLC, d/b/a FAR WEST CAPITAL, a Texas limited liability company
("Purchaser").  All capitalized terms used and not defined in this Amendment
shall have the meanings ascribed to them in the ARPA (as defined below) and/or
the UCC, as applicable.
 
RECITALS
 
WHEREAS, Seller and Purchaser have entered into that certain Accounts Receivable
Purchasing Agreement, dated December 10, 2009 (as from time to time amended, the
“ARPA”), wherein Purchaser does, from time to time (and at its sole discretion),
purchase from Seller certain of Seller’s accounts receivable; and


WHEREAS, the parties desire to make certain adjustments to their relative rights
and obligations under the ARPA, as more particularly set forth below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the ARPA is modified and amended as follows:
 
 
 
1.
Definition 1.14 of the ARPA (“Discount Percent”), as from time to time amended,
is hereby modified and shall now read as follows:

 
 

 
1.14
“Discount Percent” – 0.00% of the gross original Face Amount of all Purchased
Accounts for the first 90 days.

 
 
 
2.
Definition 1.11 of the ARPA (“Cost of Funds Fee”), as from time to time amended,
is hereby modified and shall now read as follows:

 
 
1.11
“Cost of Funds Fee” – an amount equal to the daily balance of Net Funds Employed
multiplied by an annual rate of the Wall Street Journal Prime Lending Rate plus
10.00%, to accrue daily and be payable monthly.  Notwithstanding the foregoing,
for any period of time during which Seller fails to maintain the minimum Net
Worth requirements set forth in Section 11.18, the Cost of Funds Fee shall
increase to the daily balance of Net Funds Employed multiplied by an annual rate
of the lesser of (i) the maximum rate allowed under applicable law and (ii) the
Wall Street Journal Prime Lending Rate plus 16.00%, to accrue daily and be
payable monthly.

 
 
Page 1 of 2

--------------------------------------------------------------------------------

 
EXHIBIT 10.1
 
 
 
 
3.
The following Section 11.18 is hereby added to the ARPA to directly follow
Section 11.17:

 
 
11.18
Minimum Net Worth.   Seller covenants that as of the last day of each fiscal
quarter, for the fiscal quarter then ended, Seller’s Net Worth shall not be less
than $4,000,000.  For purposes of this Section 11.18, Net Worth is defined as
the Seller’s assets minus liabilities.

 
4.             It is understood that this Amendment constitutes an amendment and
modification of the ARPA. The terms of this Amendment are incorporated into and
made a part of the ARPA. Except as expressly set forth herein, nothing in this
Amendment modifies or amends the ARPA or any other document executed by Seller
in connection therewith (collectively, the “Funding Documents”). However, in the
event of an irreconcilable conflict or inconsistency between the provisions of
any Funding Document and the provisions of this Amendment, the provisions of
this Amendment shall control.
 
          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.
 
 

PURCHASER:     SELLER:               DSCH CAPITAL PARTNERS, LLC    
Xplore Technologies Corporation of America
  DBA FAR WEST CAPITAL                     By:
/s/Brian Center
   
/s/ Michael J Rapisand
 
Name:
Brian Center
  Name:
Michael J Rapisand
  Title:
Chief Operating Officer
  Title:
Chief Financial Officer
  Address: 4601 Spicewood Springs Rd   Address: 14000 Summit Drive, Suite 900  
  Building 2, Suite 200      Austin, TX 78728     Austin, TX 78759         Date:
June 29, 2012   Date: June 29, 2012  

 
 
 
Page 2 of 2


